RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-1519-WC


KY FUELS CORP.                                                   APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-13-67013



RICHARD COLE; HON. JONATHAN
WEATHERBY, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’ COMPENSATION
BOARD                                                            APPELLEES



                              OPINION
                      REVERSING AND REMANDING

                                ** ** ** ** **


BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: KY Fuels Corp. petitions for review of a Workers’

Compensation Board opinion affirming the administrative law judge’s (ALJ)

determination that Richard Cole is permanently totally disabled (PTD). We
reverse and remand with directions to vacate the PTD determination and remand to

the ALJ for further findings in conformity with this Opinion.

             The Kentucky Supreme Court has held that a proper PTD

determination involves a multi-step analysis including not just whether a claimant

is unable to work at all but also whether the claimant’s total disability results from

the claimant’s work injury. City of Ashland v. Stumbo, 461 S.W.3d 392, 396-97

(Ky. 2015). As KY Fuels has raised meritorious arguments about whether Cole’s

functional difficulties (which led to his inability to work) resulted from his work-

related injury or from other non-work-related conditions noted in the record, and as

the ALJ did not explicitly resolve whether Cole’s total disability resulted from his

work injury based on expert medical evidence, the Board erred in affirming its

PTD determination and further proceedings are necessary.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

             While driving a rock truck for KY Fuels in September 2013, Richard

Cole hit a dip in the road which caused the air cushion under his seat to fail and the

seat to slam down. He filed a workers’ compensation claim, alleging injuries to his

neck, hip, and low back and attaching a 2013 medical report from Dr. Anbu Nadar.

And he later submitted an August 2014 supplemental medical report from Dr.

Nadar stating, among other things, that Cole had reached maximum medical

improvement (MMI).


                                          -2-
              Following the parties’ presentation of evidence, ALJ Thomas Polites

entered an opinion and award in February 2015. The ALJ determined that Cole

had not sustained permanent injuries to his neck or hip and dismissed his claim for

benefits for neck or hip injuries. Concluding that Cole had a compensable injury

only to his low back and noting evidence that Cole suffered from a pre-existing

low back condition, the ALJ found that the September 2013 incident had caused

the previously dormant, non-symptomatic low back condition to be aroused into a

disabling condition. Finding the assessment of Dr. Nadar to be more persuasive

than that of KY Fuels’ expert (Dr. John Vaughn), the ALJ determined that Cole

had a ten percent (10%) impairment rating for his compensable injury to his low

back. Further finding that Cole did not retain the physical capacity to return to his

pre-injury type of work, the ALJ awarded Cole permanent partial disability

benefits1 enhanced by the three-multiplier in Kentucky Revised Statutes (KRS)

342.730(1)(c)1. Neither party appealed from the ALJ’s February 2015 opinion and

award.

              Cole then filed a motion to reopen in November 2017, alleging that

his back condition had worsened and that he had become totally disabled. He

attached Dr. Nadar’s medical reports from 2013 and 2017. Dr. Nadar’s 2013



1
  From our review of the record, Cole apparently had not asserted that he was permanently
totally disabled prior to the rendition of the 2015 opinion and award by ALJ Polites.

                                              -3-
medical report opined that Cole was then temporarily totally disabled and that a

permanent impairment rating of 10% was anticipated. Dr. Nadar’s report from a

May 2017 examination of Cole noted that an ALJ had denied Cole’s neck injury

claims and that Cole had not returned to work. In a September 2017 letter, Dr.

Nadar opined that Cole’s condition had worsened and assessed a thirteen percent

(13%) whole person impairment. As KY Fuels points out, these attached 2013 and

2017 records from Dr. Nadar reflected very similar work restrictions—restrictions

against “heavy lifting, twisting, turning, prolonged sitting or standing” in 2013

versus restrictions against “heavy lifting, twisting, turning, and prolonged sitting”

in 2017. But we note that Dr. Nadar’s August 2014 supplemental report had only

imposed restrictions against heavy lifting when Cole had reached MMI.

             Cole testified by deposition in January 2018 and submitted to an

independent medical evaluation (IME) by Dr. Thomas Loeb in March 2018. Like

Dr. Nadar, Dr. Loeb assessed a 13% impairment rating. But Dr. Loeb believed the

impairment was not due to the work injury but, instead, was due to congenital

and/or degenerative changes in Cole’s back aggravated by other conditions in

Cole’s hip and tibia. He opined that the September 2013 work accident resulted

only in a transient strain or sprain to the lumbar spine but did not cause any

permanent impairment and that any worsening of Cole’s condition since 2013 was

not due to the work injury.


                                          -4-
                Cole also underwent an MRI to his lumbar spine in late March 2018

and the parties submitted supplemental reports from Dr. Nadar and Dr. Loeb. Dr.

Nadar compared this MRI to another MRI of Cole’s lumbar spine taken in 2014

and opined that the 2018 MRI showed a progression in Cole’s low back condition.

Dr. Loeb also reviewed the 2018 lumbar spine MRI and found it consistent with

prior X-rays and CT findings indicating degenerative disc disease. But Dr. Loeb

stated that this did not change his original opinion (that Cole’s work accident did

not cause any permanent impairment and any worsening of Cole’s condition was

not due to his work injury).

                Following a June 2018 hearing at which Cole testified, ALJ Jonathan

Weatherby determined that Cole was permanently totally disabled. The ALJ noted

that both Dr. Loeb and Dr. Nadar assigned a 13% whole person impairment

rating—an increase over the 10% impairment rating in the original award. The

ALJ determined that ALJ Polites’ finding that Cole sustained a work-related

arousal of a dormant back condition was res judicata. The ALJ therefore found

that Cole had suffered a work-related worsening of his condition and now had a

13% whole person impairment rating.

                Citing Ira A. Watson Department Store v. Hamilton, 34 S.W.3d 48

(Ky. 2000) and statutory definitions of work and permanent total disability,2 in the


2
    KRS 342.0011(11)(c) (defining permanent total disability); KRS 342.0011(34) (defining work).

                                               -5-
August 2018 opinion, the ALJ considered “whether [Cole] will be able to work

reliably and whether his physical restrictions will interfere with his vocational

capabilities” in making the PTD determination. And the ALJ noted factors must

be considered such as education, vocational skills, and medical restrictions.

             The ALJ found credible Cole’s testimony that he could not dress

himself due to being unable to bend because of his back condition and he found

this to be supported by Dr. Nadar’s MRI findings. And he observed that Cole

appeared much older than his actual age and demonstrated difficulty ambulating.

Based on Cole’s testimony, the ALJ’s observations, and “the objective medical

evidence cited by Dr. Nadar[,]” the ALJ concluded that Cole was “unlikely to be

able to provide services to another in return for renumeration on a regular and

sustained basis in a competitive economy” and was therefore permanently totally

disabled.

             KY Fuels then appealed to the Board, which affirmed some parts of

the ALJ’s decision on reopening. The Board agreed with the ALJ’s conclusions as

to the binding effect of ALJ Polites’ determination that Cole had sustained a work-

related injury involving the arousal of a dormant pre-existing condition into a

disabling state. And it affirmed the ALJ’s determination that Cole’s work-related

condition had worsened as properly supported by substantial evidence—namely,

Dr. Nadar’s opinion. It disagreed with KY Fuels’ argument that Dr. Nadar did not


                                         -6-
find the worsening to be work-related, as it found such a finding implicit from the

context of his report. And it found the ALJ had not erred in relying on Dr. Nadar’s

opinion and impairment rating in determining that Cole’s work-related condition

had worsened.

             Although it affirmed the finding that Cole’s work-related condition

had worsened, the Board vacated the ALJ’s determination that Cole was now

permanently totally disabled. Declining to address KY Fuels’ argument that the

PTD determination was not supported by sufficient evidence, the Board concluded

that more findings and analysis were required. Before concluding that the ALJ

failed to comply with Hamilton’s individualized analysis requirements, the Board

noted that the ALJ did not discuss Cole’s work history, education, or ability to

perform sedentary work, nor did the ALJ discuss his medical restrictions or

whether these had changed since the original award. The Board stated in its

September 2019 opinion, “Because the ALJ specifically cited Cole’s difficulty

ambulating as a primary reason he is now permanently totally disabled, he was

required to cite a medical opinion establishing this difficulty is caused by his work-

related injuries.” Not reaching the issue of whether the ALJ’s PTD determination

was supported by substantial evidence, the Board, in its January 2019 opinion,

remanded for “further findings of fact concerning the extent of Cole’s current

disability.” Neither party appealed from this Board decision.


                                         -7-
             In its May 2019 opinion on remand, the ALJ again determined that

Cole was permanently totally disabled. The ALJ reiterated his reliance on Dr.

Nadar’s opinion that Cole “had continued residuals from his neck and back

secondary to the work injury” and “needed ongoing treatment because his

condition had worsened.” And he took note of Dr. Nadar’s restricting Cole from

“lifting, twisting, turning, and prolonged sitting.”

             Citing authority that a worker’s testimony can be probative of the

extent of his/her disability once work-related impairment is established, see Hush

v. Adams, 584 S.W.2d 48, 51 (Ky. 1979), the ALJ found credible Cole’s testimony

about being unable to dress himself and having difficulty ambulating “due to the

worsened condition of his back which caused pain radiating down into his feet with

numbness.” And the ALJ noted Cole’s explanation that he had to use a cane

because he could not lift a walker and that he had difficulty getting in or out of a

vehicle. The ALJ found Cole’s testimony to be supported by Dr. Nadar’s MRI

findings.

             Based on Cole’s self-described limitations and Dr. Nadar’s

restrictions, the ALJ found that Cole could no longer perform “any of the jobs with

which he is familiar which include coal mining, rock truck driving, and dozer

operation.” And the ALJ further found that based on Cole’s testimony and

presentation “as supported by the objective medical evidence cited by Dr. Nadar,”


                                          -8-
Cole “would be unlikely to be able to provide services to another in return for

renumeration on a regular and sustained basis in a competitive economy” and was

therefore permanently and totally disabled.

             KY Fuels filed a motion for reconsideration on several grounds and

requested additional findings on issues including “medical causation of decreased

functioning related to the work-injury [sic]” —in other words, whether Cole’s

functional difficulties (particularly difficulty ambulating) were caused by his work-

related low back injury or other non-work-related medical conditions. The ALJ

denied this motion.

             KY Fuels then appealed the opinion on remand to the Board, arguing

that 1) the ALJ failed to cite a medical opinion on the work-relatedness of

functional difficulties, 2) Cole’s ambulation difficulties were not work-related, and

3) the ALJ did not provide sufficient factual findings for PTD. The insufficient

factual findings for PTD in this case were: a) the ALJ considered non-work-

related conditions, b) there was a lack of evidence that Cole’s restrictions had

changed, and c) the ALJ failed to analyze work history, education, and sedentary

work. The Board affirmed on appeal, first noting that it had previously found the

ALJ’s determination that Cole’s work-related low back condition had worsened to

be supported by substantial evidence and that no appeal had been taken from its

prior opinion, so that determination was binding. Then in its opinion of September


                                         -9-
2019, the Board identified its task on appeal as determining “whether the ALJ

followed the directives of the Board, and whether he provided a sufficient analysis

supporting his determination of PTD.”

             After reviewing statutory and case law about PTD, the Board then

reviewed the evidence relied upon by the ALJ, including Cole’s testimony and Dr.

Nadar’s opinion (including his interpretation of the 2018 MRI). Reviewing Dr.

Nadar’s reports from both 2013 and 2017, the Board noted the diagnoses and

impairment ratings and listed the restrictions in both reports without explicitly

commenting on their similarities (Dr. Nadar restricted Cole from “heavy lifting,

twisting, turning, and prolonged sitting or standing” in 2013 versus restricting Cole

from “heavy lifting, twisting, turning and prolonged sitting” in 2017).

             The Board recounted that when re-evaluating Cole in 2017, Dr. Nadar

“noted the work injury and that Cole’s cervical claim had been dismissed by ALJ

Polites.” And it stated that after Dr. Nadar examined Cole’s “head/neck and

lumbar spine” and reviewed the 2014 lumbar spine MRI in 2017, Dr. Nadar “found

Cole’s injuries caused his complaints, and assessed a 13% impairment rating based

on the lumbar condition.”

             After quoting from or summarizing Dr. Nadar’s 2017 letter and 2018

MRI findings, the Board described Cole’s testimony about his symptoms

(including his assessment that his back injury was also affecting his leg) and his


                                         -10-
associated functional difficulties. And it took note of Cole’s acknowledgment that

he was not being treated for any hip or leg conditions, although he experienced hip

pain and had previously injured his legs.

             The Board then concluded that the ALJ had provided a “minimally

sufficient analysis” for PTD under Hamilton, supra, and that the ALJ’s PTD

determination was properly supported by substantial evidence—namely “the

opinions of Dr. Nadar, in conjunction with the 2018 MRI report and Cole’s

testimony.” Explaining that “the ALJ merely summarized Dr. Nadar’s statement

contained within the September 21, 2017 letter when he mentioned Cole’s neck

symptoms” in making the PTD determination, it affirmed.

             In its petition for review, KY Fuels makes substantially the same

arguments that it made to the Board, and it further argues that the ALJ abused its

discretion in awarding PTD benefits. It requests that the award of PTD benefits be

vacated with directions that the ALJ be instructed not to award increased benefits

upon reopening or “no more than PPD benefits consistent with Dr. Nadar’s 13%

impairment rating.”

                            STANDARD OF REVIEW

             Despite KY Fuels’ focus on whether the ALJ erred in awarding PTD

benefits in its petition for review, our task is determining whether the Board erred

in affirming the ALJ. “The function of further review of the WCB in the Court of


                                        -11-
Appeals is to correct the Board only where the the [sic] Court perceives the Board

has overlooked or misconstrued controlling statutes or precedent, or committed an

error in assessing the evidence so flagrant as to cause gross injustice.” Western

Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992). Keeping this standard

in mind, we focus on whether the Board erred in concluding 1) that the ALJ

engaged in the required legal analysis in determining Cole to be permanently

totally disabled, and 2) that the ALJ’s determination is supported by substantial

evidence.

                            RELEVANT STATUTES

             Cole sought reopening under KRS 342.125(1)(d) for “[c]hange of

disability as shown by objective medical evidence of worsening or improvement of

impairment due to a condition caused by the injury since the date of the award or

order.”

             Cole alleged on reopening that he had become permanently totally

disabled. KRS 342.0011(11)(c) defines permanent total disability as “the

condition of an employee who, due to an injury, has a permanent disability rating

and has a complete and permanent inability to perform any type of work as a result

of an injury . . . .” In this context, “injury” means a work-related injury, KRS

342.0011(1), and “work” means “providing services to another in return for

remuneration on a regular and sustained basis in a competitive economy” under


                                        -12-
KRS 342.0011(34). A “permanent disability rating” depends on a “permanent

impairment rating” in this context and the two terms are defined in KRS

342.0011(36) and KRS 342.0011(35), respectively:

               (35) “Permanent impairment rating” means percentage of
               whole body impairment caused by the injury or
               occupational disease as determined by the “Guides to the
               Evaluation of Permanent Impairment”;

               (36) “Permanent disability rating” means the permanent
               impairment rating selected by an administrative law
               judge times the factor set forth in the table that appears
               at KRS 342.730(1)(b)[.][3]

               KRS 342.730(1)(a) concerns the payment of income benefits for

permanent total disability and requires that: “Non-work-related impairment . . .

shall not be considered in determining whether the employee is totally disabled for

purposes of this subsection.”

                                         ANALYSIS

               In this case, it is settled that Cole suffered a work-related injury to his

low back and that the Board had previously affirmed the ALJ’s determination that

Cole’s work-related low back condition had worsened. And the Board also

seemingly accepted that this worsened work-related low back condition caused the

functional difficulties Cole complained of and resulted in Cole being unable to


3
  In this table in KRS 342.730(1)(b), the factor for a permanent impairment rating of 11 to 15%,
for example, is 1. KRS 342.730(1)(b) addresses the calculation of permanent partial disability
benefits, among other things.

                                              -13-
perform any type of work based upon the ALJ’s further findings on remand. But it

is also settled that Cole has non-compensable, non-work-related conditions and so

the question is not whether he is totally disabled (i.e., unable to perform any type

of work), but whether the record shows his total disability is caused by his work-

related back condition. Although there is no reversible error in the Board’s

affirming the determination that Cole is unable to perform any type of work, KY

Fuels has raised meritorious arguments concerning the medical causation of Cole’s

functional difficulties.

  I.     The ALJ Did Not Cite a Medical Opinion Directly Stating Whether
            Cole’s Current Functional Difficulties Were Caused by His
         Work-Related Injury to His Low Back in the Opinion on Remand

             KY Fuels first argues that “[t]he ALJ did not cite a medical opinion

on the work-relatedness of functional difficulties.” The Board stated on page 9 of

its January 2019 opinion vacating the initial PTD determination: “Because the

ALJ specifically cited Cole’s difficulty ambulating as a primary reason he is now

permanently totally disabled, he was required to cite a medical opinion establishing

this difficulty is caused by his work-related injuries.”

             In the Board’s latest opinion, it notes KY Fuels’ argument that “no

medical expert opines Cole’s difficulty with ambulation is related to his low back

injury compared to his hip or tibia problems.” The Board does not clearly and

explicitly address this argument in affirming the opinion on remand. In reviewing


                                         -14-
Dr. Nadar’s 2017 report, the Board states that Dr. Nadar “found Cole’s injuries

caused his complaints,” which perhaps suggests that the Board interpreted Dr.

Nadar’s 2017 report as stating that Cole’s functional difficulties were caused by his

work-related low back injury. However, Dr. Nadar did not directly state that

Cole’s functional difficulties were caused by his work-related low back injury from

our review of his 2017 report, and the ALJ did not explicitly construe Dr. Nadar’s

2017 report as expressing an opinion that Cole’s functional difficulties were caused

by his work-related injury.

             On remand, the ALJ stated that he found credible Cole’s testimony

that he had difficulty ambulating and other functional difficulties (such as being

unable to dress without help) due to his low back injury. And he also stated that

Cole’s descriptions of his functional difficulties were supported by Dr. Nadar’s

MRI findings showing a progression in Cole’s work injury. But, despite the

Board’s stated requirement that a medical opinion be cited to support a finding that

Cole’s difficulty ambulating was caused by his work-related low back injury, the

ALJ did not cite a medical opinion that directly stated that Cole’s functional

difficulties were caused by his work injury, nor did he explicitly find that Dr.

Nadar’s reports implicitly opined that the cause of Cole’s functional difficulties

was his work-related injury. Thus, it was improper for the Board to make its own




                                         -15-
finding that Dr. Nadar determined the cause of Cole’s functional difficulties to be

the work-related injury.4

      II.     If Medical Evidence Is Uncontroverted That the Work Injury
                 Did Not Cause the Total Disability, ALJ Cannot Properly
                  Rely on Own Experience, Inference, or Lay Testimony
                                  to the Contrary

               KY Fuels next argues that its expert’s opinion that Cole’s present

functional difficulties are not due to his work-related low back injury is

uncontroverted and, thus, that the ALJ’s PTD determination was not supported by

substantial evidence and should not have been affirmed by the Board. Its expert,

Dr. Loeb, opined that Cole’s functional difficulties (such as with ambulation) are

not due to the work-related low back injury but to other non-work-related

conditions such as hip osteoarthritis and chronic osteomyelitis in Cole’s tibia. The

ALJ was clearly aware of Dr. Loeb’s opinions, as he described them in some detail

in his summary of evidence on pages 4 and 5 of the August 27, 2018 opinion and

award on reopening.



4
  Although unpublished and, therefore, not cited as binding precedent under Kentucky Rules of
Civil Procedure (CR) 76.28(4)(c), the discussion in Professional Financial Services v. Gordon,
No. 2018-SC-000363-WC, 2019 WL 2462488 (Ky. Jun. 13, 2019) comes to mind: “Under
Kentucky workers’ compensation law, one of an Administrative Law Judge’s (“ALJ”) primary
roles is to make findings of fact. The role of the Workers’ Compensation Board (“the Board”),
as well [as] the courts, is to review those findings, not to make independent factual findings. . . .
Upon review, we hold that the ALJ’s determination was conclusory and insufficiently factually
or legally based, and that the Board improperly filled in the factual blanks in affirming the ALJ’s
decision. We therefore reverse and remand to the ALJ to make additional findings of fact and
conduct a more complete legal analysis.” Id. at *1.

                                                -16-
             The medical reports of Dr. Nadar note most of the same medical

conditions and history as Dr. Loeb. For example, Dr. Nadar noted Cole’s prior

history of surgery for leg fractures in both his 2013 and 2017 reports and noted that

Cole continued to suffer from osteomyelitis as a complication from one leg surgery

in the 2017 report. His 2013 report also noted that Cole had pre-existing arthritic

changes to his hips. Dr. Nadar noted Cole’s complaints of pain in his back and

neck from his work injury (although he noted in 2017 that the neck claim had been

dismissed) and that Cole denied suffering back or neck pain prior to his 2013 work

injury.

             Although noting the presence or prior history of non-work-related

conditions, Dr. Nadar did not explicitly, specifically, and directly state which

conditions caused Cole’s functional difficulties as Dr. Loeb did. Rather, Dr. Nadar

noted the symptoms and functional difficulties described by Cole and opined that

Cole’s condition (including his low back condition) has worsened in his 2017

letter.

             The ALJ could properly rely on Cole’s lay testimony concerning his

experiencing symptoms and functional difficulties. See, e.g., Hush, supra. But

questions of medical causation (such as the medical cause of Cole’s functional

difficulties) generally require evidence from medical experts for resolution as




                                         -17-
laypersons cannot properly assess the medical causation of symptoms. Brown-

Forman Corp. v. Upchurch, 127 S.W.3d 615, 620 (Ky. 2004).

             When medical evidence is conflicting, “the question of which

evidence to believe is the exclusive province of the ALJ.” Kingery v. Sumitomo

Electric Wiring, 481 S.W.3d 492, 496 (Ky. 2015) (citation omitted). But when the

medical evidence on causation is uncontroverted, an ALJ may not properly rely on

personal experience, inference, or lay testimony to disregard such uncontroverted

medical proof. Id.

             Although the Board noted KY Fuels’ argument that its expert’s

opinion on medical causation of Cole’s functional difficulties was uncontroverted,

it did not explicitly state whether it agreed with this assertion in its latest opinion.

From our review of the record, Dr. Nadar’s reports do not contain the same sort of

explicit and direct statement about medical causation of Cole’s functional

difficulties as Dr. Loeb’s reports, although perhaps it would not be unreasonable to

read Dr. Nadar’s as implicitly suggesting that the work injury caused the functional

difficulties. As KY Fuels points out, the ALJ’s opinion on remand does not

discuss the details of Dr. Nadar’s reports. (And as we have noted, the ALJ did not

explicitly construe Dr. Nadar’s reports as opining that Cole’s functional difficulties

were caused by his work injury.)




                                          -18-
               Although perhaps the Board believed the ALJ had implicitly found

that Dr. Nadar stated an opinion on medical causation of functional difficulties

which controverted Dr. Loeb’s opinion, the ALJ did not explicitly make such a

finding of medical causation, and such a finding of medical causation is not plain

from our review of Dr. Nadar’s report. On remand, in determining whether Cole’s

total disability resulted from his work injury, the ALJ must issue further findings

assessing whether there is medical evidence of Cole’s functional difficulties being

caused by his work-related low back injury rather than other noted, non-work-

related medical conditions, including an explanation of whether Dr. Nadar’s report

controverted Dr. Loeb’s opinion that Cole’s functional difficulties were caused by

other non-work-related conditions rather than by the work-related injury.

        III.    Additional Findings on Medical Causation Required, but
                  No Reversible Error in Board’s Determining That
                        Other Findings of Fact Were Sufficient

               KY Fuels argues that, on remand, the ALJ once again did not provide

sufficient fact-finding despite the Board’s conclusion that the ALJ’s analysis on

remand was “minimally sufficient.” And it specifically asserts that a) the ALJ

considered non-work-related conditions and/or failed to distinguish between work-

related conditions/impairment and non-work-related conditions/impairment and

based PTD on non-work-related conditions, b) there is no evidence of a change in

restrictions and/or the ALJ failed to compare past and present restrictions, and c)


                                        -19-
the ALJ did not analyze work history, education, and sedentary work. We

conclude that although additional findings are necessary concerning whether

Cole’s total disability is caused by his work injury, we do not find fault with the

Board’s conclusion that the ALJ issued sufficient findings and analysis in

determining that Cole was totally disabled (unable to perform any type of work)

considering the individual analysis requirements in Hamilton, supra.

             In determining whether an individual is unable to perform any type of

work and is, thus, totally disabled, Hamilton calls for analysis of several factors

such as the claimant’s physical, intellectual, and vocational status. And it requires

assessing “the likelihood that the particular worker would be able to find work

consistently under normal employment conditions” with consideration of “whether

the individual will be able to work dependably and whether the worker’s physical

restrictions will interfere with vocational capabilities.” Hamilton, 34 S.W.3d at 51.

           Consideration of Non-Work-Related Impairment is Improper

             KRS 342.730(1)(a) prohibits the consideration of non-work-related

impairment in determining if a worker is totally disabled for purposes of

determining entitlement to PTD benefits.

             KY Fuels argues that the ALJ improperly considered impairment

caused by non-work-related problems in Cole’s neck, hips, and legs in determining

that Cole was permanently totally disabled, rather than solely considering the


                                         -20-
impairment caused by Cole’s work-related low back condition. Noting the ALJ’s

stated reliance on Dr. Nadar’s opinion, it points out that Dr. Nadar did not

explicitly discuss the relative effects of non-work-related conditions such as neck,

hip, and leg problems versus the work-related low back condition in causing Cole’s

functional difficulties and resulting inability to work. Essentially, KY Fuels

contends that the ALJ failed to delineate to what extent Cole’s total

disability/inability to work/impairment was caused by the work injury versus other

concurrent medical conditions and, thus, that the Board erred in affirming the PTD

determination on the limited findings made by the ALJ on remand. We agree

considering recent Kentucky Supreme Court precedent. See Stumbo, 461 S.W.3d

at 397 (affirming Board’s vacating ALJ’s PTD determination partly due to ALJ’s

failing to delineate whether total disability was caused by work injury or pre-

existing condition and, thus, not properly determining whether total disability

resulted from work injury).

             Although we believe that further findings as to the medical causation

of Cole’s functional difficulties and resulting inability to work are necessary, we

do not conclude that the Board otherwise overlooked or misconstrued controlling

law or committed a grievous error in assessing the evidence in concluding that the

ALJ issued sufficient findings and analysis about other non-medical causation




                                        -21-
factors in light of “individualized analysis” requirements for determinations that

individuals are unable to work at all under Hamilton, supra.

          Additional Discussion of Whether Current Medical Restrictions
                   Resulted from Work-Related Injury Required

             The January 2019 Board opinion remanding to the ALJ noted that the

ALJ did not discuss medical restrictions imposed by reviewing or treating

physicians, nor whether these restrictions had changed on reopening. The ALJ’s

opinion on remand referred to Dr. Nadar restricting Cole from heavy lifting,

twisting, turning, and prolonged sitting—presumably referring to 2017 restrictions

as this followed the ALJ’s reiteration of reliance on Dr. Nadar’s opinion that

Cole’s condition had worsened. The ALJ did not explicitly discuss on remand

what Cole’s restrictions were under the original 2015 decision, however, or

whether they had changed.

             The original 2015 ALJ decision stated that restrictions by both Dr.

Vaughn and Dr. Nadar were relevant in determining whether Cole could return to

his pre-injury type of work at page 14 and referred to Dr. Vaughn’s restrictions of

“no lifting over 30 pounds” and “alternate standing and sitting” on that same page.

Dr. Nadar’s restrictions were not set forth in the findings of fact and conclusions of

law in the 2015 ALJ opinion. However, in the summary of evidence section of the

2015 ALJ opinion, the ALJ noted that Dr. Nadar had only recommended

restrictions of “no lifting greater than 30 pounds” based on Dr. Nadar’s 2014

                                         -22-
supplemental medical report (pages 6-7 of 2015 ALJ opinion). We note that the

2015 ALJ opinion did not discuss any restrictions from Dr. Nadar’s 2013 report.

And although Dr. Nadar’s 2013 and 2017 reports reflected similar work

restrictions, Dr. Nadar’s 2014 supplemental report indicated only one restriction

(against heavy lifting) upon Cole reaching MMI.

             Although the ALJ explicitly only discussed Dr. Nadar’s 2017

restrictions in the opinion on remand and did not explicitly compare restrictions in

prior reports or in the 2015 opinion and award, the 2015 ALJ decision did

reference the 2014 supplemental report of Dr. Nadar imposing only a restriction

against heavy lifting in contrast to the 2017 report listing several other restrictions.

And although the Board’s January 2019 opinion faulted the ALJ’s August 2018

opinion and award for not discussing physicians’ restrictions nor whether these

restrictions had changed on reopening, the Board was apparently satisfied with the

ALJ’s discussion of restrictions in its opinion on remand despite the lack of

discussion of whether restrictions had changed. Based on precedent, however, we

conclude that the Board erred in affirming the PTD determination due to the ALJ’s

failure to delineate whether Cole’s restrictions were imposed due to his work-

related injury or whether these restrictions were necessitated by other non-work-

related conditions. See Stumbo, 461 S.W.3d at 397 (holding that ALJ fell short in




                                          -23-
not delineating whether claimant’s restrictions resulted from his work injury or his

pre-existing condition).

             IV.   No Reversible Error in Board’s Determination That
                      Discussion of Factors Not Relating to Medical
                          Causation Was Minimally Sufficient

              KY Fuels argues that the ALJ improperly failed to discuss Cole’s

work history, education, and sedentary work in its findings on remand. We note

these factors are not relevant to determining medical causation of Cole’s functional

difficulties but are relevant to determining whether he would be unable to do any

type of work (meaning regular gainful employment by others in a competitive

economy). In vacating the previous PTD determination for failure to provide the

required analysis in its January 2019 opinion, the Board’s discussion had noted

(among other things) that “[t]he ALJ did not articulate his consideration of Cole’s

prior work history or education, or his ability to otherwise perform sedentary

work.” Work history and education can or perhaps even should be discussed as

part of the individualized analysis for PTD under Hamilton, 34 S.W.3d at 51

(emphasis added) (stating that proper determination of PTD “necessarily includes a

consideration of factors such as the worker’s post-injury physical, emotional,

intellectual, and vocational status and how those factors interact”). But the “such

as” language in Hamilton suggests that no particular factor must be explicitly

discussed.


                                        -24-
             Although the ALJ’s discussion on remand was somewhat minimal, the

ALJ did note Cole’s prior work history as a coal miner, rock truck driver, and

dozer operator in making a finding that he could not return to the type of work he

was familiar with—including work as a coal miner, rock truck driver, and dozer

operator. Thus, there was some discussion and awareness of Cole’s work history.

             As for Cole’s education, this was not explicitly discussed in either the

ALJ’s May 29, 2019 opinion on remand or in the August 27, 2018 opinion and

award on reopening. However, the ALJ stated in the August 2018 opinion on

reopening that the February 2015 opinion and award was entered into evidence,

reviewed, and considered. And the 2015 ALJ opinion and award noted that Cole

had a high school education and no specialized vocational training in the summary

of evidence. Despite the lack of explicit discussion of Cole’s education in the

opinion on remand, Cole’s educational history is evident from the prior ALJ’s

2015 decision.

             The ALJ’s opinion on remand also contains no specific, explicit

discussion of whether Cole could perform sedentary work. But in listing Cole’s

restriction against prolonged sitting among other medical restrictions, the ALJ

implicitly cast some doubt on Cole’s ability to perform at least some types of

sedentary work.




                                        -25-
             As Hamilton does not necessarily require explicit discussion of any

particular factor, we do not discern reversible error under the Western Baptist

standard. And, from our review of the record, substantial evidence relating to

these factors supports a determination that Cole was unable to perform any type of

work (as defined by KRS 342.0011(34)). Again, however, medical causation of

Cole’s total disability must be addressed on remand.

                                 CONCLUSION

             For the foregoing reasons, we reverse and remand with directions to

vacate the PTD award and remand to the ALJ to issue explicit findings determining

whether Cole’s work-related condition caused his total disability based upon expert

medical evidence. On remand, the ALJ must address whether Cole’s difficulty

ambulating and other functional difficulties are caused by his work-related low

back injury and whether his current medical restrictions stem from his work-related

low back injury or other medical conditions.

             ALL CONCUR.



BRIEF FOR APPELLANT:                      NO BRIEF FILED FOR APPELLEE

Steven L. Kimbler
Lexington, Kentucky




                                        -26-